Citation Nr: 0640135	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial increased rating for chronic 
obstructive pulmonary disease related to asbestos exposure in 
excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the veteran's most recent VA examination in May 2004, 
the regulations pertaining to the evaluation of respiratory 
conditions were amended, effective October 6, 2006.  See 71 
Fed. Reg. 52457-52460 (2006) (presently codified at 38 C.F.R. 
§ 4.96 (2006)).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that 
the U.S. Court of Appeals for the Federal Circuit - in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the 
extent that Karnas conflicts with the precedents of the 
Supreme Court and the Federal Circuit.  That is, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See also VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).

The Board notes that this change in the regulations does not 
alter any of the specific criteria listed in 38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (2006), the diagnostic code that 
pertains to the veteran's service-connected chronic 
obstructive pulmonary disease (COPD).  Rather, the new 
regulations affect how the evaluation criteria are applied, 
including when a pulmonary function test (PFT) is required to 
evaluate the disability, when to apply pre-bronchodilator 
values for rating purposes, and which PFT result to use when 
the level of evaluation would differ depending on the test 
used.  Since the Board must apply the new regulations (in 
addition to the old regulations) to the veteran's claim for 
the period from October 6, 2006, through the present, the 
Board must consider whether the competent medical evidence of 
record used to rate the veteran's COPD complies with the new 
regulations and provides sufficient competent medical 
evidence to adequately rate the veteran's COPD.  

After careful review of the record, the Board concludes that 
the current medical evidence of record is insufficient to 
rate the veteran's claim pursuant to the new regulations.  
Therefore, a remand is necessary to obtain a new VA 
examination which conforms to the new regulatory scheme.

Under the new regulation, PFTs are required to evaluate COPD 
unless maximum exercise capacity test results are of record 
or the veteran has one of the following: pulmonary 
hypertension (shown by Echo or cardiac catheterization); cor 
pulmonale; right ventricular hypertrophy; one or more 
episodes of acute respiratory failure; or outpatient oxygen 
therapy is required.  See 71 Fed. Reg. 52459 (2006) 
(presently codified at 38 C.F.R. § 4.96(d) (Oct. 6, 2006)).  
In the present case, there are no exercise capacity test 
results of record, nor does the veteran meet any of the 
listed criteria.  Thus, the Board must rely on the PFT to 
evaluate the veteran's COPD under Diagnostic Code 6604.

According to the newly revised regulations, post-
bronchodilator studies are required for disability evaluation 
purposes except when the results of the pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  See 71 Fed. Reg. 52459 (2006) 
(presently codified at 38 C.F.R. § 4.96(d)(4) (Oct. 6, 
2006)).  In addition, if the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
test is not of record, VA may evaluate based on alternative 
criteria so long as the VA examiner states why the DLCO (SB) 
test would not be useful or valid in a particular case.  See 
71 Fed. Reg. 52459 (2006) (presently codified at 38 C.F.R. 
§ 4.96(d)(2) (Oct. 6, 2006)).  

A review of the veteran's claims folder reveals that he was 
provided VA examinations in January 2003 and May 2004 in 
conjunction with his claim.  Both examinations include PFT 
results, and the Board notes that the May 2004 PFT is the 
most recent PFT of record.  Both the January 2003 and May 
2004 VA examination reports contain values for (1) pre-
bronchodilator percent of predicted values for Forced 
Expiratory Volume in one second (FEV-1), and (2) pre-
bronchodilator percent ratios of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC).  Neither examination contains post-
bronchodilator values for the FEV-1 or FEV-1/FVC tests, nor 
do they contain DLCO (SB) values.  Additionally, neither VA 
examiner provided any reasons for not administering the DLCO 
(SB) test or for not recording post-bronchodilator values for 
FEV-1 and FEV-1/FVC.  In light of this evidence, the Board 
finds that the veteran should be provided a new VA 
examination in which pre- and post-bronchodilator tests are 
performed to obtain FEV-1 and FEV-1/FVC values unless the 
examiner can explain why post-bronchodilator testing is 
unnecessary, and the DLCO (SB) test should be administered 
unless the examiner can explain why such testing is not 
useful or valid in rating the veteran's COPD.

In addition to the new VA examination, the Board finds that 
there are outstanding VA treatment records that have not yet 
been obtained.  An April 2004 letter from the veteran's 
representative notes that the veteran is receiving treatment 
and medication from the Syracuse VA Medical Center (MC) and 
requests that these records be obtained.  In June 2004, the 
veteran's representative again notes that additional medical 
evidence is at the Syracuse VAMC.  VA has a duty to obtain 
all outstanding identified VA treatment records as such 
records are constructively in the possession of VA 
adjudicators during the consideration of a claim.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, these outstanding VA 
records should be obtained while the appeal is on remand.

Finally, according to the VCAA, VA must notify claimants 
seeking VA benefits what information or evidence is needed in 
order to substantiate a claim, and VA has a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. § 3.159 (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a letter dated 
June 2002, the veteran was advised of VA's duties to notify 
and assist with regard to his claim for service connection 
for COPD.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  However, during the 
pendency of the appeal, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

In the instant case, the veteran was not provided VCAA notice 
regarding the type of evidence necessary to establish an 
initial rating or effective date for the disability now on 
appeal.  Accordingly, the Board concludes that this case must 
be remanded for compliance with the required notice and duty 
to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
disability rating and an effective date 
for his claim now on appeal, as outlined 
by the Court in Dingess, supra.  

2. Obtain any VA treatment records from 
the Syracuse VAMC related to the veteran's 
COPD.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3. After completion of the above, schedule 
the veteran for a VA pulmonary 
examination.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished, to 
include pulmonary function studies 
(including post-bronchodilator) with FEV-
1, FEV-1/FVC, DLCO (SB), and maximum 
oxygen consumption (in ml/kg/min) findings 
noted.  All test results should be 
furnished to the examining provider prior 
to the completion of his or her 
examination report.  If the DLCO (SB) or 
maximum oxygen consumption test is not 
performed, the examiner should provide 
reasons stating why the test would not be 
useful or valid in evaluating the nature 
and extent of the veteran's COPD.  Similar 
reasons should be provided if post-
bronchodilator values are not provided.  
The examiner should also indicate whether 
the veteran has cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or whether he 
requires outpatient oxygen therapy.  

The examiner should set forth a complete 
rationale for the opinions expressed in 
the clinical report.

4. Readjudicate the claim of entitlement 
to an initial increased rating for COPD 
following all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the June 
2004 supplemental statement of the case.  
If the benefits requested on appeal are 
not granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


